      Case 2:20-cr-00326-JFW Document 63 Filed 08/19/20 Page 1 of 3 Page ID #:675



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      MACK E. JENKINS (Cal. Bar No. 242101)
 4    Assistant United States Attorney
      Chief, Public Corruption & Civil Rights Section
 5    VERONICA DRAGALIN (Cal. Bar No. 281370)
      MELISSA MILLS (Cal. Bar No. 248529)
 6    Assistant United States Attorneys
      Public Corruption & Civil Rights Section
 7         1500 United States Courthouse                        CC: USPO/PSA; USM
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-2091/0647/0627
 9         Facsimile: (213) 894-6436
           E-mail:    Mack.Jenkins@usdoj.gov
10                    Veronica.Dragalin@usdoj.gov
                      Melissa.Mills@usdoj.gov
11
      Attorneys for Plaintiff
12    UNITED STATES OF AMERICA

13                             UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,              No. 2:20-CR-326-JFW
15
               Plaintiff,                   ORDER CONTINUING TRIAL DATE AND
16                                          FINDINGS REGARDING EXCLUDABLE TIME
                     v.                     PERIODS PURSUANT TO SPEEDY TRIAL ACT
17
     JOSE LUIS HUIZAR,                      TRIAL DATE: 6/22/2021 AT 8:30 A.M.
18
               Defendant.
19

20

21         The Court has read and considered the Stipulation Regarding
22    Request for (1) Continuance of Trial Date and (2) Findings of
23    Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
24    parties in this matter on August 19, 2020, as well as the Central
25    District of California’s General Order Nos. 20-02, 20-03, 20-05, 20-
26    08 and 20-09, and Orders of the Chief Judge Nos. 20-042, 20-043 and
27    20-044 In Re: Coronavirus Public Emergency (collectively,
28    “Coronavirus Orders”).      The Court hereby finds that the Stipulation
     Case 2:20-cr-00326-JFW Document 63 Filed 08/19/20 Page 2 of 3 Page ID #:676



 1   and Coronavirus Orders, which this Court incorporates by reference

 2   into this Order, demonstrate facts that support a continuance of the

 3   trial date in this matter, and provides good cause for a finding of

 4   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 5        The Court further finds that: (i) the ends of justice served by

 6   the continuance outweigh the best interest of the public and

 7   defendant in a speedy trial; (ii) failure to grant the continuance

 8   would be likely to make a continuation of the proceeding impossible,

 9   or result in a miscarriage of justice; (iii) the case is so unusual

10   and so complex, due to the nature of the prosecution, that it is

11   unreasonable to expect preparation for pre-trial proceedings or for

12   the trial itself within the time limits established by the Speedy

13   Trial Act; and (iv) failure to grant the continuance would

14   unreasonably deny defendant continuity of counsel and would deny

15   defense counsel the reasonable time necessary for effective

16   preparation, taking into account the exercise of due diligence.

17        THEREFORE, FOR GOOD CAUSE SHOWN:

18        1.    The trial in this matter is continued from September 29,

19   2020 to June 22, 2021 at 8:30 a.m.       The briefing and hearings

20   schedule for any motions shall be:

21              a.   Pre-trial motions, other than suppression motions,

22                   due: February 1, 2021

23              b.   Oppositions due: February 22, 2021

24              c.   Replies (optional) due: March 8, 2021

25              d.   Hearing on pre-trial motions, other than suppression

26                   motions: March 22, 2021 at 8:00 a.m.

27              e.   Suppression motions due: February 15, 2021

28              f.   Oppositions due: March 8, 2021

                                          2
     Case 2:20-cr-00326-JFW Document 63 Filed 08/19/20 Page 3 of 3 Page ID #:677



 1               g.   Replies (optional) due: March 22, 2021

 2               h.   Hearing on suppression motions: April 5, 2021 at

 3                    8:00 a.m.

 4               i.   Motions in limine due: April 26, 2021

 5               j.   Hearing on motions in limine: June 4, 2021 at

 6                    9:00 a.m.

 7        2.     The time period of September 29, 2020 to June 22, 2021,

 8   inclusive, is excluded in computing the time within which the trial

 9   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

10   (h)(7)(B)(ii) and (B)(iv).
11        3.     Defendant shall appear in Courtroom 7A of the Federal
12   Courthouse, 350 W. 1st Street, Los Angeles, California on June 22,
13   2021 at 8:30 a.m.
14        4.     Nothing in this Order shall preclude a finding that other
15   provisions of the Speedy Trial Act dictate that additional time
16   periods are excluded from the period within which trial must
17   commence.   Moreover, the same provisions and/or other provisions of
18   the Speedy Trial Act may in the future authorize the exclusion of
19   additional time periods from the period within which trial must

20   commence.

21        IT IS SO ORDERED.

22
      August 19, 2020
23
      DATE                                    HONORABLE JOHN F. WALTER
24                                            UNITED STATES DISTRICT JUDGE
25
     Presented by:
26
         /s/
27   MACK E. JENKINS
     Assistant United States Attorney
28

                                          3
